DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/11/2022 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ader et al. (DE 102006054347 A1), as machine translated, from IDS, in view of Kopping et al. (WO 2019025471 A1) and Rynerson et al. (WO 2007133258 A2), from IDS.
Regarding claims 1 and 14, Ader teaches that “the electrode is produced at least partially in layers by means of laser sintering, laser microsintering or laser melting or electron beam melting” (which reads upon “a method for additively manufacturing a electrode, the method comprising”, as recited in the instant claim; paragraph [0008]).  Ader teaches that “(a) layer-by-layer deposition of at least one powdery electrode material on a component platform; (b) local sintering or fusing of the electrode material by means of introduced energy, preferably laser energy, wherein at least one energy beam, preferably laser beam, is guided over the applied electrode material layer in accordance with the layer information of the electrode to be produced; (c) lowering the component platform by a predefined layer thickness; and (d) repeating steps (a) through (c) until completion of the electrode” (which reads upon “forming an electrode as a series of layers, wherein each layer is formed by: depositing a layer of powder on a manufacturing platform or a previous layer in the series and fusing the layer of powder using a laser”, as recited in the instant claim; paragraph [0011]).  Ader teaches that “the electrode ( 10 ) consists of graphite, metal, preferably stainless steel or a metal alloy, preferably a tungsten-copper alloy” (which reads upon “a copper-tungsten electrode; wherein the layer of powder comprises a tungsten powder and a copper powder”, as recited in the instant claim; claim 9).  Ader teaches that “t a large number of flushing channels 16 are arranged in the electrode 10 for the passage and exit of an electrolyte” (which reads upon “wherein the electrode is comprised of an interconnected network formed by the series of layers fused together”, as recited in the instant claim; paragraph [0019]; see also paragraph [0021]).  Ader is silent regarding the laser energy density, specifically, Ader is silent regarding applying laser energy of about 1 to about 10 J/mm2 to the layer of powder.  Regarding the subject limitation, in order to carry out the invention of Ader, it would have been necessary and obvious to look to the prior art for exemplary amounts of laser energy density used in metal powder bed fusion additive manufacturing.  Kopping provides this teaching.  Kopping is similarly concerned with selective laser melting (SLM) (page 2).  Kopping teaches that the focused laser beam selectively melts at least part of the at least one powdered material by scanning cross-sections generated from a three-dimensional digital description of the component (for example from a programmed computer file) on the surface of the at least one powdered material (page 11).  Kopping teaches that the parameters to be applied for the focused laser beam, such as the energy density, the laser power, the scanning rate and the diameter of the focused laser beam, are generally known to the person skilled in the art and are optimized for the type of at least one powdered material and the layer thickness of each layer (page 11).  Kopping teaches that the metal is selected from the group consisting of titanium, chromium, molybdenum, manganese, iron, cobalt, nickel, copper, aluminum, metal alloys thereof and metal pre-alloys thereof (pages 6-7).  Kopping teaches that if the at least one powdered material comprises a metal powder, the focused laser beam preferably has an energy density in the range of 1 to 5 J/mm2, more preferably 1.5 to 3 J/mm2, and especially preferably in the range of 1.8 to 2.5 J/mm2 (page 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrode of the prior art combination, and adjusting and varying the laser energy density, such as within the claimed ranges, as taught by Kopping, motivated to form a conventional electrode using known and tested amounts of laser energy density predictably suitable for metal powder bed fusion additive manufacturing applications.  
Ader is silent regarding tungsten infiltrated by copper.
Rynerson is similarly concerned with methods for producing EDM electrodes that involve layer-wise fabrication using a particulate material such as, selective laser sintering and three dimensional printing (page 9).  Rynerson teaches “(2) fabricating the preform in a layer-wise fashion from a particulate material using the electronic representation to guide the fabricating; and (3) infiltrating the preform with a molten metal” (page 9).  Rynerson teaches that “the particulate material used be a metal or other electrically conductive material, e.g., tungsten, and the infϊltrant be a metal, e.g., copper” (which reads upon “tungsten infiltrated by copper”, as recited in the instant claim; page 9).  Rynerson teaches “to provide EDM electrodes having reduced amounts of costly electrode material” (page 6).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add infiltration by copper to the electrode of Ader, as taught by Rynerson to provide electrodes having reduced amounts of costly electrode material.  
Regarding claims 8-9, modified Ader teaches the method of claim 1 as stated above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between laying the copper powder first, and then the tungsten, or the tungsten first, and then the copper, or mixing them before forming the layer with a reasonable expectation of success.  
Regarding claims 10-11, modified Ader teaches the method of claim 1 as stated above.  Ader teaches that “the arrangement and the design of the flushing channels 16 are chosen such that a uniform flow of electrolyte in the work area 22 the electrode 10 is guaranteed” (paragraph [0021]).  FIG. 2 of Ader shows wherein forming the electrode comprises forming an electrode comprising a base having a web extending from the base, wherein the web defines a matrix of cellular openings and wherein forming the electrode further comprises forming one or more internal passages in the base of the electrode (FIG. 2 and associated text).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ader et al. (DE 102006054347 A1), from IDS, Kopping et al. (WO 2019025471 A1) and Rynerson et al. (WO 2007133258 A2), from IDS, as applied to claim 1 above, and further in view of Mori et al. (JP 2018077945 A), as machine translated.
Regarding claims 2-3, modified Ader teaches the method of claim 1 as stated above.  
Ader is silent regarding the relative density of the electrode.  
Mori is similarly concerned with an electrode which has a structure in which a main body made of a tungsten powder melt laminate is laminated (paragraph [0007]; powder melt laminate is a translation which means powder bed fusion additive manufacturing).  Mori teaches that “the relative density of the tip portion 11 is 99.5%, and the relative density of the main body portion 12 is 95%” (paragraph [0010]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrode of the prior art combination, and adjusting and varying the density, such as within the claimed ranges, as taught by Mori, motivated to form a conventional electrode using known and tested values of relative density predictably suitable for metal powder bed fusion additive manufacturing applications.  

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ader et al. (DE 102006054347 A1), from IDS, Kopping et al. (WO 2019025471 A1) and Rynerson et al. (WO 2007133258 A2), from IDS, as applied to claim 1 above, and further in view of Sunami et al. (JP 2008073783 A), as machine translated.
Regarding claims 4-5, modified Ader teaches the method of claim 1 as stated above.  Ader is silent regarding the size of the powders.  Regarding the subject limitation, in order to carry out the invention of Ader, it would have been necessary and obvious to look to the prior art for exemplary sizes of powder used in making electrodes using powder bed fusion additive manufacturing.  Sunami provides this teaching.  Sunami is similarly concerned with a method for producing an electrode for electric discharge machining according to the present invention, a heat-resistant powder having a high melting point and a conductive powder having a melting point lower than that of the heat-resistant powder are mixed and put into a stereolithography table, and that it is a method of laying it down, irradiating it with a laser beam, and sintering it into a predetermined shape (paragraph [0007]).  Sunami teaches that “heat-resistant powder is preferably tungsten, and the conductive powder is preferably copper” (paragraph [0010]).  Sunami teaches that “as the heat-resistant powder, tungsten or an alloy thereof is suitable, and the particle size is 5 μm to 30 μm” (paragraph [0011]).  Sunami teaches that “as the conductive powder 4, copper or Cu alloy is suitable, and the particle size is 5 μm to 30 μm” (paragraph [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrode of the prior art combination, using tungsten and copper powders with sizes, such as within the claimed ranges, as taught by Sunami, motivated to form a conventional electrode using known and tested sizes of powders predictably suitable for making electrodes using powder bed fusion additive manufacturing.  
Regarding claims 6-7, modified Ader teaches the method of claim 1 as stated above.  Ader is silent regarding the relative proportion of the powders.  Regarding the subject limitation, in order to carry out the invention of Ader, it would have been necessary and obvious to look to the prior art for exemplary proportions of powder used in making electrodes using powder bed fusion additive manufacturing.  Sunami provides this teaching.  Sunami is similarly concerned with a method for producing an electrode for electric discharge machining according to the present invention, a heat-resistant powder having a high melting point and a conductive powder having a melting point lower than that of the heat-resistant powder are mixed and put into a stereolithography table, and that it is a method of laying it down, irradiating it with a laser beam, and sintering it into a predetermined shape (paragraph [0007]).  Sunami teaches that “heat-resistant powder is preferably tungsten, and the conductive powder is preferably copper” (paragraph [0010]).  Sunami teaches that “when W is used as the heat-resistant powder Z and Cu is used as the conductive powder 4, the mixing ratio is preferably (65:35) to (75:25)” (paragraph [0011]; W is tungsten).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrode of the prior art combination, using tungsten and copper powders with mixing ratios, such as within the claimed ranges, as taught by Sunami, motivated to form a conventional electrode using known and tested ratios of powders predictably suitable for making electrodes using powder bed fusion additive manufacturing.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ader et al. (DE 102006054347 A1), as machine translated, from IDS, Kopping et al. (WO 2019025471 A1) and Rynerson et al. (WO 2007133258 A2), from IDS, as applied to claim 1 above, and further in view of Forenz et al. (US 20170266743 A1).
Regarding claims 12-13, modified Ader teaches the method of claim 1 as stated above.  
Ader is silent regarding smoothing the electrode.   
Forenz is similarly concerned with making extrusion dies (title).  Forenz teaches “a plunge pulse electrochemical machining (pECM) apparatus to machine die cavities” (which reads upon “plunge electrical discharge machining”, as recited in the instant claim; paragraph [0010]).  Forenz teaches that “geometric features can be machined on pin sides using pECM, enabling the production of higher-strength honeycombs that can be processed using shortened firing cycles, improving efficiencies and reducing manufacturing costs” (paragraph [0084]).  Forenz teaches “a method and apparatus where no metallurgical changes occur in the base metal, enabling improved surface finish quality and better wear coating adherence which leads to increased production throughput due to better honeycomb geometric accuracy and uniformity” (paragraph [0084]).  Forenz teaches that “undesired surface finish roughness that can cause extrusion die wear coating adherence issues and ceramic batch flow non-uniformity during honeycomb extrusion” (paragraph [0047]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ader to include smoothing the electrode, as taught by Forenz to eliminate undesired surface finish roughness that can cause extrusion die wear coating adherence issues and ceramic batch flow non-uniformity during honeycomb extrusion and enable improved surface finish quality and better wear coating adherence which leads to increased production throughput.  
Modified Ader discloses the claimed invention except for a surface roughness of the electrode of about 1 to about 50 µm.  It should be noted that surface roughness is a result effective variable.  Forenz teaches that “material removal is through electrolytic dissolution, similar to conventional electroplating, but reversed, and that in some embodiments there are no thermal or mechanical stresses imparted to the work piece, and a very smooth surface finish is obtainable” (paragraph [0048]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to create an electrode with the claimed surface roughness since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the roughness of the surface finish to eliminate undesired surface finish roughness that can cause extrusion die wear coating adherence issues and ceramic batch flow non-uniformity during honeycomb extrusion and enable improved surface finish quality and better wear coating adherence which leads to increased production throughput.  

Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al. (WO 2007133258 A2), from IDS, in view of Kopping et al. (WO 2019025471 A1).
Regarding claims 15 and 18, Rynerson teaches “methods for producing EDM electrodes that achieve one or more of the foregoing objectives and produce the above described EDM electrodes, and although any SFFF method that involves layer-wise fabrication using a particulate material may be employed in the method embodiments of the present invention, selective laser sintering and three dimensional printing are the preferred SFFF methods” (which reads upon “a method for manufacturing an electrode, comprising, wherein each layer is formed by: depositing a layer of a powder; and selectively fusing the powder prior to depositing a subsequent layer using a laser, forming in a layer-by-layer manner”, as recited in the instant claim; page 9).  Rynerson teaches “providing a tungsten powder” (which reads upon “tungsten powder”, as recited in the instant claim; page 9).  Rynerson teaches “(2) fabricating the preform in a layer-wise fashion from a particulate material using the electronic representation to guide the fabricating; and (3) infiltrating the preform with a molten metal” (which reads upon “a porous tungsten structure”, as recited in the instant claim; page 9).  Rynerson teaches that “the particulate material used be a metal or other electrically conductive material, e.g., tungsten, and the infϊltrant be a metal, e.g., copper” (which reads upon “infiltrating the porous tungsten structure with molten copper so as to form an electrode comprising a porous tungsten structure infiltrated by copper; spontaneous infiltration”, as recited in the instant claims; page 9).  Rynerson is silent regarding the laser energy density, specifically, Rynerson is silent regarding applying laser energy of about 1 to about 10 J/mm2 to the layer of powder.  Regarding the subject limitation, in order to carry out the invention of Rynerson, it would have been necessary and obvious to look to the prior art for exemplary amounts of laser energy density used in metal powder bed fusion additive manufacturing.  Kopping provides this teaching.  Kopping is similarly concerned with selective laser melting (SLM) (page 2).  Kopping teaches that the focused laser beam selectively melts at least part of the at least one powdered material by scanning cross-sections generated from a three-dimensional digital description of the component (for example from a programmed computer file) on the surface of the at least one powdered material (page 11).  Kopping teaches that the parameters to be applied for the focused laser beam, such as the energy density, the laser power, the scanning rate and the diameter of the focused laser beam, are generally known to the person skilled in the art and are optimized for the type of at least one powdered material and the layer thickness of each layer (page 11).  Kopping teaches that the metal is selected from the group consisting of titanium, chromium, molybdenum, manganese, iron, cobalt, nickel, copper, aluminum, metal alloys thereof and metal pre-alloys thereof (pages 6-7).  Kopping teaches that if the at least one powdered material comprises a metal powder, the focused laser beam preferably has an energy density in the range of 1 to 5 J/mm2, more preferably 1.5 to 3 J/mm2, and especially preferably in the range of 1.8 to 2.5 J/mm2 (page 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrode of the prior art combination, and adjusting and varying the laser energy density, such as within the claimed ranges, as taught by Kopping, motivated to form a conventional electrode using known and tested amounts of laser energy density predictably suitable for metal powder bed fusion additive manufacturing applications.  
Regarding claim 19, modified Rynerson teaches the method of claim 15 as stated above.  Rynerson teaches that “the EDM electrode 60 includes a honeycomb arrangement of struts 62 that provide additional structural integrity to the EDM electrode 60 and form chambers 64 within the EDM electrode 60” (page 11 and FIG. 3).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al. (WO 2007133258 A2), from IDS and Kopping et al. (WO 2019025471 A1), as applied to claim 15 above, and further in view of Mori et al. (JP 2018077945 A), as machine translated.
Regarding claim 16, modified Rynerson teaches the method of claim 15 as stated above.  
Rynerson is silent regarding the relative density of the electrode.  
Mori is similarly concerned with an electrode which has a structure in which a main body made of a tungsten powder melt laminate is laminated (paragraph [0007]; powder melt laminate is a translation which means powder bed fusion additive manufacturing).  Mori teaches that “the relative density of the tip portion 11 is 99.5%, and the relative density of the main body portion 12 is 95%” (paragraph [0010]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrode of the prior art combination, and adjusting and varying the density, such as within the claimed ranges, as taught by Mori, motivated to form a conventional electrode using known and tested values of relative density predictably suitable for metal powder bed fusion additive manufacturing applications.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al. (WO 2007133258 A2), from IDS and Kopping et al. (WO 2019025471 A1), as applied to claim 15 above, and further in view of Sunami et al. (JP 2008073783 A), as machine translated.
Regarding claim 17, modified Rynerson teaches the method of claim 15 as stated above.  Rynerson is silent regarding the size of the powders.  Regarding the subject limitation, in order to carry out the invention of Rynerson, it would have been necessary and obvious to look to the prior art for exemplary sizes of powder used in making electrodes using powder bed fusion additive manufacturing.  Sunami provides this teaching.  Sunami is similarly concerned with a method for producing an electrode for electric discharge machining according to the present invention, a heat-resistant powder having a high melting point and a conductive powder having a melting point lower than that of the heat-resistant powder are mixed and put into a stereolithography table, and that it is a method of laying it down, irradiating it with a laser beam, and sintering it into a predetermined shape (paragraph [0007]).  Sunami teaches that “heat-resistant powder is preferably tungsten, and the conductive powder is preferably copper” (paragraph [0010]).  Sunami teaches that “as the heat-resistant powder, tungsten or an alloy thereof is suitable, and the particle size is 5 μm to 30 μm” (paragraph [0011]).  Sunami teaches that “as the conductive powder 4, copper or Cu alloy is suitable, and the particle size is 5 μm to 30 μm” (paragraph [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrode of the prior art combination, using tungsten and copper powders with sizes, such as within the claimed ranges, as taught by Sunami, motivated to form a conventional electrode using known and tested sizes of powders predictably suitable for making electrodes using powder bed fusion additive manufacturing.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al. (WO 2007133258 A2), from IDS and Kopping et al. (WO 2019025471 A1), as applied to claim 15 above, and further in view of Forenz et al. (US 20170266743 A1).
Regarding claim 20, modified Rynerson teaches the method of claim 1 as stated above.  
Rynerson is silent regarding smoothing the electrode.   
Forenz is similarly concerned with making extrusion dies (title).  Forenz teaches “a plunge pulse electrochemical machining (pECM) apparatus to machine die cavities” (which reads upon “plunge electrical discharge machining”, as recited in the instant claim; paragraph [0010]).  Forenz teaches that “geometric features can be machined on pin sides using pECM, enabling the production of higher-strength honeycombs that can be processed using shortened firing cycles, improving efficiencies and reducing manufacturing costs” (paragraph [0084]).  Forenz teaches “a method and apparatus where no metallurgical changes occur in the base metal, enabling improved surface finish quality and better wear coating adherence which leads to increased production throughput due to better honeycomb geometric accuracy and uniformity” (paragraph [0084]).  Forenz teaches that “undesired surface finish roughness that can cause extrusion die wear coating adherence issues and ceramic batch flow non-uniformity during honeycomb extrusion” (paragraph [0047]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rynerson to include smoothing the electrode, as taught by Forenz to eliminate undesired surface finish roughness that can cause extrusion die wear coating adherence issues and ceramic batch flow non-uniformity during honeycomb extrusion and enable improved surface finish quality and better wear coating adherence which leads to increased production throughput.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733